Citation Nr: 0529279	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  95-35 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had verified active military duty from July 13, 
1970 to August 14, 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Kansas City, 
Missouri.  

In February 1998, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

This appeal was previously before the Board in May 1998, and 
was remanded in that month for further development of the 
evidence.

The appeal was again before the Board in July 1999, when a 
decision was issued that denied the veteran's claim of 
service connection for a low back disability.  The veteran 
filed a timely appeal with the U.S. Court of Appeals for 
Veterans Claims (Court).  In November 2000, the General 
Counsel for the Department of Veterans Affairs filed an 
unopposed Motion for Remand, and for Stay of Proceedings.  
The effect of this Motion, which was granted by the Court, 
was to vacate the July 1999 Board decision, and to remand the 
issue of service connection for a low back disability for 
readjudication consistent with the considerations discussed 
in the Motion.  By Order entered in December 2000, the Court 
vacated the July 1999 decision, and remanded the case to the 
Board.  

The appeal was again before the Board in August 2001, when a 
decision was again issued that denied the veteran's claim of 
service connection for a low back disorder.  The veteran 
again appealed to the Court.  A Joint Motion to Remand and to 
Stay Proceedings was submitted that stipulated the Board had 
failed to adequately address the VA's duty to notify under 38 
U.S.C.A. § 5103(a), as amended by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) and its decision in Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002), specifically to 
identify for the veteran which evidence the VA will obtain 
and which evidence the veteran is expected to present.  By a 
December 2002 Order, the Court granted the joint motion.  

In October 2003, the Board remanded this case for compliance 
with the notice and duty to assist provisions contained in 
the new law, and so the RO could consider new evidence.  The 
requested development was completed and the RO issued a 
supplemental statement of the case (SSOC).  As the requested 
development has been completed, the Board proceeds with its 
review of the case.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The medical evidence shows that the veteran's low back 
disorder clearly and unmistakably pre-existed service and was 
not aggravated therein.  


CONCLUSION OF LAW

The veteran's low back disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2004); VAOPGCPREC 3-2003.  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The appellant filed his claims before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to his claim.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claims now 
before the Board.  Discussions in the June 1991 rating 
decision on appeal, the October 1995 statement of the case 
(SOC), and various SSOCs, including the most recent dated in 
July 2005, adequately informed him of the information and 
evidence needed to substantiate all aspects of his claim.

VCAA notice letters dated in February 2004 and March 2005 
informed the veteran of the VCAA's implementing regulations, 
including that VA would assist him in obtaining government or 
private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that these documents 
show that the appellant was notified of the evidence needed 
to substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  

In this case, VCAA notice was not provided to the veteran 
before the rating decision on appeal; however, the rating 
decision on appeal was entered years before the enactment of 
VCAA.  Obviously, VA could not have informed the veteran of 
law that did not yet exist.  Moreover, in Pelegrini II, the 
Court also made it clear that where, as in this case, notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  Also see 
VAOPGCPREC 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element,"  the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The March 2005 VCAA notice letter 
requested that "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Thus, the 
failure to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, over the more than 14 years that have 
elapsed since he filed his current appeal.  The Board has 
remanded the claim twice for additional development and 
affording the veteran additional opportunities to submit such 
evidence and argument.  Under the above circumstances, to 
decide this appeal would not constitute prejudicial error, as 
the notification requirements of the VCAA have been satisfied 
and the veteran has been provided a meaningful opportunity to 
participate in development of his claim.  Mayfield, supra. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained the veteran's service 
medical records and all indicated post-service medical 
records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In this case, VA performed its duty to assist 
the veteran by having him examined and a medical opinion was 
given by the examiner.  

During the pendency of his claims the appellant has been 
afforded numerous opportunities over an approximately 14 year 
period to submit information relating to any additional 
evidence that may be available.  He has failed to identify 
any additional sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard, supra.

Criteria  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002) 38 C.F.R. 
§§ 3.303, 3.304 (2005).  Analysis of this provision discloses 
that there are three essential elements which must be met to 
establish entitlement.  There must be current disability; 
there must be disease or injury during service, and there 
must be a nexus or connection relating the current disability 
to the disease or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Hickson v. West, 12 Vet. App. 247 (1999); Pond v. West, 12 
Vet. App. 341 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995); Caluza v. Brown, 7 Vet. App. 498 (1995); see also 
38 C.F.R. § 3.159(a) (2005).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2005).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292 (1991); Jensen v. Brown, 4 Vet. App. 304 (1993).  

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies following 
disease of the central or peripheral nervous system; healed 
fractures; absent, displaced or resected parts of organs; 
supernumerary parts; congenital malformations or hemorrhoidal 
tags or tabs, etc.) with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they pre-existed service.  38 C.F.R. 
§ 3.303(c) (2005).  

Factual Background

The veteran's spine was reported to be normal at the time of 
the veteran's July 13, 1970, examination for service.  The 
service medical records contain a sick slip, dated July 18, 
1970, 5 days after the veteran went on active duty, which 
indicates that he complained of low back pain after having 
been assigned to kitchen duty.  He was seen at the clinic, 
that day, for his complaint of low back pain and found to 
have a good range of motion.  The veteran was referred for an 
orthopedic examination.  

The veteran had an orthopedic examination on July 20, 1970 
(two days later).  The physician examined the veteran and 
considered the report of an onset of pain while doing kitchen 
work, shortly after entering service.  There was pain on 
forward bending but no other abnormality.  X-rays revealed 
first degree spondylolisthesis of L-5, bilaterally.  The 
diagnosis was first degree spondylolisthesis of L-5, 
bilaterally.  The doctor expressed the opinion that the 
disability existed prior to service and that the veteran was 
unfit for procurement and retention.  

The medical board examination report, dated July 23, 1970, 
the veteran reported that "because of my back, I couldn't 
get a job for the city of Kansas City, [Missouri]."  The 
report shows that the veteran's defects included bilateral 
spondylolisthesis of L-5.  It was the opinion of the 
physician who signed the report that the defect was not 
acquired in the line of duty and that it existed prior to 
service.  

The report of the medical board proceedings was signed by 4 
other physicians.  They reviewed the record and concluded 
that the veteran had first degree spondylolisthesis of L-5, 
bilateral.  Further, they concluded that it was not acquired 
in the line of duty.  That it was not caused by service.  
That it existed prior to service.  That it was not aggravated 
by active duty.  

In a July 1970 disposition form (DA Form 2496), the veteran 
requested a discharge from service.  He signed a statement 
acknowledging that he was erroneously enlisted for failing to 
meet physical fitness procurement standards, and was fully 
informed that he could be discharged for that reason.

The veteran's claim of service connection for low back 
disability was received by the RO in March 1991. By June 1991 
rating decision, the RO denied the claim, finding that the 
low back condition pre-existed the veteran's service and was 
not shown to have been permanently aggravated beyond the 
normal progression.

Post-service medical records include a June 1991 letter from 
the veteran's private physician, H. O., M.D., to whom the 
veteran described an in-service low back injury sustained 
while playing football. The private physician's examination 
of the veteran's spine revealed that flexion and extension of 
the dorsolumbar spine were present and full, as was lateral 
bending to the left and right. All of the diagnostic and 
manipulative back and leg tests were within normal limits. 
Neurologically, the veteran was intact and he showed no 
evidence of any focal motor weakness in either lower 
extremity. Dr. H. O. reported that X-ray studies of the 
veteran's lumbosacral spine revealed a deeply seated fifth 
lumbar vertebrae, low between the iliac wings. The physician 
noted that X-rays studies showed evidence of a complete 
fusion defect in the lamina of the fifth lumbar vertebrae and 
explained his opinion that this was "a developmental 
anomaly," but did not show a particular spondylolisthesis 
because of a spondylolysis defect.  In his conclusion, the 
physician stated:

[I]t is the opinion of this examiner that 
after obtaining [the veteran's] history, 
carrying out the physical examination and 
interpreting the x-ray studies made, that 
the problem that this man is describing 
as having been first recognized in 1970 
in the U.S. Army apparently at that time 
was a spondylosis or fusion defect in the 
pars interarticularis of the fifth lumbar 
vertebrae.  

Notably, the doctor acknowledged the pre-existing nature of 
the defect and did not indicate any increase in severity 
during service.  

In numerous statements submitted since the veteran initiated 
his claim, and also at the February 1998 hearing before the 
undersigned, the veteran reported that he had not sustained 
any back problems prior to entering active military service.  
He reiterated that shortly after entering active duty he 
experienced a "popping" sound in his back while performing 
kitchen duty.  He testified that he did not feel that much 
pain at the time, so he played touch football with friends 
later the same day, during which an individual landed on his 
back while the veteran attempted to catch a pass.  He stated 
that he was "temporarily paralyzed" from the neck down for 
30 to 45 minutes after that incident.  The veteran has 
indicated that his back condition has progressively worsened 
since his separation from service.  

The veteran was afforded VA spine examination in April 1999.  
He described his in-service back injuries, and reported that 
he worked 20 years for a telephone company after his 
separation from service.  The physician reviewed the service 
medical records, and noted that the July 1970 medical board 
diagnosed first degree bilateral spondylolisthesis "which 
they correctly agreed was a pre-existing condition . . . ."  
The diagnosis was chronic back strain with spondylolisthesis 
bilaterally, based on his medical records.  When commenting 
on the etiology of the veteran's low back disorder, the VA 
examiner opined that it was "a congenital problem that 
existed before going into the Army."  When commenting on 
whether the veteran's low back disability was aggravated by 
his service, the examiner reported:

My opinion is that it was not aggravated 
by his one day in the kitchen doing KP 
and then going out and playing touch 
football, which sounds to me like he had 
more of a sprained back more than 
anything else.  Also the fact, if it is 
true, that he worked for 20 years for a 
telephone company as a lineman certainly 
tells me that the little incident in the 
Army certainly did not do much to keep 
him from doing that job.  I do not think 
there is any relationship with his 
present condition and his 32 days in the 
Army.  

The record includes other information not relevant to the 
claim, including medical information on disorders not at 
issue and information pertaining to the death of the 
veteran's son in the Gulf War.  

Analysis

The Appellee's Motion reflects that the basis for the remand 
is for the Board to adjudicate the veteran' claim consistent 
with the requirements of the Court's opinion in Miller v. 
West, 11 Vet. App. 345 (1998), along with applicable VA 
regulations and other binding precedent, with respect to the 
issue of whether the presumption of soundness is applicable 
to the veteran's claim.  In Miller, the Court held that a 
bare conclusion, even one written by a medical professional, 
without a factual predicate in the record does not constitute 
clear and unmistakable evidence to rebut the statutory 
presumption of soundness.  Miller, at 348.  A signed 
statement by a veteran relating to the origin or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force and effect if other data do 
not establish the fact. 38 C.F.R. § 3.304(b)(3) (2000).  
Other evidence will be considered as though such statement 
were not of record.  Id.

A notation of a history of disease at induction does not 
serve to show that the disease was "noted" on examination 
when the veteran was accepted for service.  See Crowe v. 
Brown, 7 Vet. App. 238 (1995).  A veteran's account of pre- 
service illness does not constitute competent medical 
evidence of a chronic pre-service disease, even when reported 
by medical examiners.  Miller, at 348; see also LeShore v. 
Brown, 8 Vet. App. 406 (1995).  

As noted in the Appellee's Motion, the Board is required to 
adjudicate the veteran's claim in light of all pertinent VA 
precedent, including the Court's decision in Miller, supra.  
In Miller, the appellant sought service connection for a 
psychiatric disorder, where although he indicated at the time 
of his induction examination that he had previously suffered 
from "depression or excessive worry," no preexistence of a 
psychiatric disorder was noted on the report of physical 
examination at his induction onto active duty.  After his 
entry onto active duty, however, a medical board diagnosed 
the veteran with schizophrenic reaction, existing prior to 
service, and recommended that he be discharged.  This Board 
found that the appellant's psychiatric condition clearly and 
unmistakably preexisted service, was not aggravated thereby, 
and therefore the presumption of soundness was rebutted.  In 
reversing and remanding this Board's decision, the Court 
stated that based on the record, the evidence supporting the 
Board's conclusion that the psychiatric condition existed 
prior to service consisted only of the medical records 
generated during the in-service medical board inquiry.  The 
Court found that the service medical record and a medical 
board report were not supported by any contemporaneous 
clinical evidence or recorded history in his record, and 
held, as set forth above, that a bare conclusion, even one 
written by a medical professional, without a factual 
predicate in the record does not constitute clear and 
unmistakable evidence to rebut the presumption of soundness.  

Significantly, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) clarified the Miller 
decision by noting that "[n]othing in the Court's opinion 
suggests that without such evidence the presumption can never 
be rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might 
be."  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).  In 
Harris, the appellant relied on Miller to argue that the 
presumption of soundness may be rebutted only by 
contemporaneous pre-service clinical evidence or recorded 
history showing that he was suffering from the disorder in 
question before entering military service, and that the 
presumption cannot be rebutted by a physician's after-the-
fact opinion regarding the probably onset of the disease or 
condition.  In rejecting the argument, the Federal Circuit 
stated 38 U.S.C.A. § 1111 says nothing about the kind of 
evidence that can be used to rebut the presumption of 
soundness.  All that the statute requires is that the 
evidence, whatever it may be, must lead clearly and 
unmistakably to the conclusion that the injury or disease 
existed before the veteran entered the service.  The Federal 
Circuit when on to conclude that while contemporaneous 
clinical evidence or recorded history may often be necessary 
to satisfy the heavy burden of rebutting the statutory 
presumption of soundness, there is no absolute rule in the 
statute, the regulation, or case law requiring such evidence 
before the presumption can be rebutted.  Harris, 203 F.3d at 
1351.

Here, the Board initially finds that pursuant to 38 C.F.R. § 
3.304(b)(3), the in-service signed statements of the veteran 
outlined above, arguably adverse to his interests in that 
they suggest his low back disability pre-existed service, 
will be given no force and effect in the Board's decision 
herein.  Thus, the remainder of the evidence of record will 
be considered as though such statements were not made.  
38 C.F.R. § 3.304(b)(3); see also Miller, 11 Vet. App. at 
348; LeShore, 8 Vet. App. 406.

Essentially, the veteran contends that he did not have a low 
back disorder prior to his active service, but sustained a 
back injury lifting heavy items while on kitchen duty, and 
injured his back again soon thereafter while playing 
football.  

As noted above, there was no clinical finding of a low back 
abnormality at the time the veteran's entrance onto active 
duty in July 1970.  Thus, the presumption of soundness is 
applicable to his claim.  38 U.S.C.A. § 1111.  In reviewing 
the totality of the evidence in this case, and with special 
attention given the directives of the Appellee's Motion, the 
Board finds that the veteran suffered from a low back 
disorder that pre-existed his active service.  The Board is 
cognizant of the Court's holding in Miller that a bare 
conclusion, even one written by a medical professional, 
without a factual predicate in the record does not constitute 
clear and unmistakable evidence to rebut the presumption of 
soundness.  See Miller, 11 Vet. App. 345 (1998).  However, in 
light of the Federal Circuit's clarification of Miller, 
inasmuch as it notes that "[n]othing in the Court's opinion 
suggests that without such evidence the presumption can never 
be rebutted," and emphasizing that any such determination 
must consider "how strong the other rebutting evidence might 
be," see Harris, supra, the Board finds that the June 1970 
medical board finding, in conjunction with the June 1991 
opinion of the veteran's private physician and the April 1999 
opinion of the VA physician, provide the requisite clear and 
unmistakable evidence constituting significantly more than a 
mere "bare conclusion," and establishes that the veteran's 
low back disability preexisted his active service.  

One of the critical factors, which distinguishes this case 
from Miller, is the nature of the disability.  In Miller, the 
disability was psychiatric in nature, whereas in this case, 
the disability was an orthopedic defect.  While it was not 
revealed on direct physical examination at the time of the 
entrance examination, it was clear on the X-rays.  The 
physicians who reviewed the X-rays during and after service 
were competent of determining that it was a long standing 
defect and that it had not increased in service.    

The June 1991 letter from the veteran's private physician 
indicates that the low back condition was "first 
recognized" in June 1970.  As he expressly noted that the 
veteran's condition was a "developmental anomaly," it is 
apparent that the physician believed that the veteran's low 
back disability pre-existed service.  An unequivocal opinion 
was given by the VA physician, who, after reviewing all the 
medical records, stated that the veteran's spondylolisthesis 
was a congenital problem that existed before he joined the 
Army.  By definition, a congenital disorder must have 
preexisted service and, here, the VA physician made it 
abundantly clear by stating both: the low back disability was 
congenital in origin and it preexisted service.  The 
examination and opinion were requested specifically to 
address the questions of whether the veteran's low back 
disability preexisted service and, if so, whether it was 
aggravated during service.  The VA physician reviewed the 
relevant medical evidence and, in an unequivocal opinion, 
concluded that the veteran's low back disability preexisted 
service.  While the medical board report and private 
physician's opinion also indicate that the veteran's low back 
disability was present prior to service, the Board finds that 
the recently obtained VA physician's opinion by itself, which 
was preceded by a review of the record, a detailed history 
from the veteran, and a clinical evaluation, is clear and 
unmistakable evidence that the veteran's low back disability 
preexisted service and, therefore, the presumption of 
soundness with respect to the veteran's low back disability 
is rebutted.  See 38 C.F.R. § 3.304(b); see Gahman v. West, 
12. Vet. App. 406 (1999).  As there is clear and unmistakable 
medical evidence that the veteran's low back disability 
preexisted his active service, the Board must now consider 
whether his low back disability was aggravated by his active 
service.  

As noted above, if a disability is found to have preexisted 
service, then service connection may be predicated only upon 
a finding of aggravation during service.  38 C.F.R. § 3.306; 
Paulson v. Brown, 7 Vet. App. 466 (1995).  In this regard, 
the Appellee's Motion directs the Board to apply appropriate 
statutory and regulatory provisions, and case law, including 
the Court's holding in Maxson v. West, 12 Vet. App. 453 
(1999) (the presumption of aggravation is generally triggered 
by evidence that a preexisting disability has undergone an 
increase in severity in service).  Where there is no in-
service increase in severity, the presumption of aggravation 
does not apply.  Daniels v. Gober, 10 Vet. App. 474 (1997); 
Falzone, 8 Vet. App. at 402; Hunt, 1 Vet. App. at 296.  

After reviewing the record, the Board concludes that the 
evidence clearly and unmistakably shows that that the 
veteran's pre-0existing low back disability was not 
aggravated during service.  While service medical records 
dated in July 1970 show that the veteran complained of back 
pain after performing kitchen duty, those service medical 
records do not show an increase in the underlying condition 
associated with the veteran's low back disability.  In fact, 
the July 20, 1970, physical examination revealed that the 
veteran simply had low back pain while bending; no other 
physical abnormalities were noted.  The Board again notes Dr. 
H. O.'s finding that the veteran's low back condition was 
"first recognized" in 1970, but his medical examination did 
not reflect a permanent aggravation of the low back 
disability.  To the contrary, the private physician's June 
1991 examination of reported that all ranges of motion of the 
veteran's lumbar were present and full, all diagnostic and 
manipulative back and leg tests were within normal limits, 
and neurologically tests were essentially negative.  In fact, 
Dr. H. O. noted that his examination of the veteran's spine 
did not reveal any particular spondylolisthesis because of 
the spondylolysis defect.

Thus, the private physician's findings do not indicate that 
the veteran's low back condition had in any way chronically 
worsened during or due to his military service.  In addition, 
the VA examiner unequivocally stated that the veteran's 
condition had not chronically worsened or been permanently 
aggravated by his military service. The VA physician's 
opinion was based on physical examination of the veteran 
(including a medical history), and the physician expressly 
noted that the claims folder was reviewed extensively.  The 
Board again notes that the April 1999 opinion of the VA 
physician was supported by a review of the claims file and a 
well reasoned rationale.

The Board further notes that the in-service medical board of 
four physicians unequivocally concluded that the preexisting 
low back disability was not aggravated during the veteran's 
brief period of active duty.  Taken together, this medical 
evidence is competent evidence that supports the Board's 
conclusion that a preexisting low back disability was clearly 
and unmistakably not chronically worsened during service.  
See Gahman, supra.

The Board notes that in his statements and his hearing 
testimony, the veteran has primarily focused on his assertion 
that his back condition did not preexist service.  He has 
also provided testimony concerning his current condition.  
However, he has provided no competent evidence that addresses 
the issue of whether his back condition was chronically 
worsened by his service.  Although the veteran is certainly 
qualified to state that he did not experience a low back 
disorder prior to service, he is not qualified, as a layman, 
to state whether the underlying low back condition itself 
worsened during the period of time in question.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. 
§ 3.159 (2005).  

In summary, while the veteran is competent to report back 
pain in service, he is not competent to diagnose that pain is 
a manifestation of the onset of a chronic disability.  He 
does not have the medical expertise to determine that the 
incident in service was anything more than an acute flare-up 
of his long standing spine defect.  The competent medical 
evidence is against the claim.  The doctors who examined him 
and his X-rays have all concluded that the defect existed 
prior to service.  All of the doctors who have expressed an 
opinion on aggravation have unequivocally concluded that 
there was no increase in the underlying low back disability 
during service.  Thus, the relevant competent evidence 
clearly and unmistakably shows that the veteran's low back 
disability existed before service and was not aggravated 
therein.  As the standard here is clear and unmistakable 
evidence, the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b).  

Additional Matters

In an Informal Brief submitted to the Court, and in 
correspondence furnished to VA after the Court remanded this 
case to the Board, the veteran appears to assert that his 
service personnel records have been altered to such a degree 
that he has suffered mental anguish by discrimination and 
bias.  He also alleges, in essence, that VA has acted 
prejudicially toward him.  Specifically, he contends that the 
Board, acting out of prejudice, discriminated against him by 
mischaracterizing and/or failing to thoroughly review the 
evidence in this case, thus prejudicing the veteran and his 
claim.  

The evidence submitted by the veteran subsequent to the July 
1999 Board decision consists in part of DD Form 4 (Enlistment 
Contract), and a February 2000 Program entitled "No Greater 
Love: The People of Kuwait, Proud to Remember."  The 
February 2000 Program simply outlines an annual remembrance 
ceremony honoring Persian Gulf War veterans, and us devoid of 
evidence pertinent to the either the veteran's low back claim 
or his allegations of discrimination and bias.

Although the veteran alleges that VA has engaged in various 
deceptive and discriminatory practices with respect to his 
case, the Board finds that he has not substantiated such 
allegations.  All of the relevant was considered by the RO 
and by the Board.  The veteran disagrees with many of the 
facts and conclusions reached through VA adjudication; 
however, it has not been shown by any objective evidence that 
the findings and conclusions of VA since the inception of his 
claim were based on incorrect facts or other discriminatory 
factors such as personality or race.  The Board finds that 
the record is contrary to the veteran's complaints, since it 
indicates VA relied solely on medical records and opinions in 
rendering its findings and conclusions.  There is simply no 
evidence indicating that the medical evidence of record in 
this case is untrustworthy.  Inasmuch as the medical evidence 
relied upon in this case reflects personal examinations of 
the veteran by his private physician as well as VA examiners, 
and reflects that the veteran's medical history was obtained 
by all of the examining physician in large part through his 
own account, the Board finds the veteran's allegations of 
discrimination and bias unfounded.  

The Board also notes the veteran's contentions that his 
service records were either manipulated or falsified.  In 
support of this allegation he has furnished a copy of his DD 
Form 4 (Enlistment Contract).  However, such evidence does 
not support this allegation; the veteran has not submitted 
any evidence substantiating such an assertion.  The Board 
informs the veteran that to the extent he disagrees with 
administrative records pertaining to his military service, he 
must raise that concern with the appropriate service 
department, not VA. See 10 U.S.C. § 1552(a)(1) (Secretary of 
a military department may correct any of his department's 
military records "to correct an error or remove an 
injustice"); see also Harvey v. Brown, 6 Vet. App. 416 
(1994); Lauginiger v. Brown, 4 Vet. App. 214 (1993) (veteran 
must look to service department, not VA, in dispute over 
whether service records of radiation exposure are complete).  


ORDER

Service connection for a low back disorder is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


